 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   AMERICA UNITES FOR KIDS, et al.,              CV 15-2124 PA (AJWx)
12                 Plaintiffs,                     AMENDED JUDGMENT AND
                                                   PERMANENT INJUNCTION
13          v.
14   SANDRA LYON, et al.,
15                 Defendants.
16
17
18          Pursuant to this Court’s Findings of Fact and Conclusions of Law, it is hereby
19   ORDERED, ADJUDGED, AND DECREED:
20          1.     Plaintiff Public Employees for Environmental Responsibility is dismissed for
21   lack of standing.
22          2.     Defendants Ben Drati, in his official capacity as Superintendent of the Santa
23   Monica-Malibu Unified School District (the “District”), Melody Canady, the District’s
24   Assistant Superintendent, and Jon Kean, Laurie Lieberman, Craig Foster, Maria
25   Leon-Vazquez, Richard Tahvildaran-Jesswein, Oscar De La Torre, and Ralph Mechur, in
26   their official capacities as members of the Santa Monica-Malibu Unified School District
27   Board of Education (collectively “Defendants”) are:
28
 1   (A)   Hereby permanently enjoined from using any office, classroom, or other
 2         structure at Juan Cabrillo Elementary School (“JCES”) and Malibu
 3         Middle and High School (“MHS”) (collectively the “Malibu Campus”)
 4         constructed prior to 1979 in which students, teachers, administrators, or
 5         staff are regularly present after December 31, 2019, unless:
 6         (1)    Caulk is applied over caulking around windows, doors, and
 7                vents with known or assumed levels of PCBs over 50 ppm where
 8                visible; and
 9         (2)    All shellac plywood walls with PCBs above 50 ppm are painted;
10                and
11         (3)    Flooring in all rooms with known or assumed tiling/mastic with
12                PCBs are inspected and broken or missing tiles will be patched,
13                encapsulated, or replaced; and
14         (4)    Defendants adhere to the air and wipe testing plan outlined in the
15                July 27, 2018 letter from Dr. Drati to Jennifer DiNicola (Docket
16                No. 330, Drati Decl., Ex. 4); and
17   (B)   Required, as long as any office, classroom, or other structure at the
18         Malibu Campus constructed prior to 1979 is used to:
19         (1)    Continue to employ best management practices as required by
20                the Environmental Protection Agency; and
21         (2)    Retain a third party environmental professional selected jointly
22                by the District and plaintiff America Unites, to review
23                compliance and results to insure interim safeguards are being
24                maintained; and
25         (3)    Continue to offer faculty and staff located in Building J with
26                alternative space; and
27         (4)    Transfer classes and occupancy of facilities at the Malibu
28                Campus as the District opens or makes available modernized
                                    -2-
 1                                facilities so that the use of spaces that have not had window and
 2                                door systems replaced is minimized as outlined in the November
 3                                28, 2018, letter from Dr. Drati to Jennifer DiNicola and
 4                                Paragraph 7 of Carey Upton’s Reply Declaration (Docket No.
 5                                330, Drati Decl., Ex. 5 & Upton Decl. ¶ 7); and
 6                 (C)      Hereby permanently enjoined, after December 31, 2024, from using any
 7                          office, classroom, or other structure at the Malibu Campus constructed
 8                          prior to 1979 unless all building materials or substances with PCBs
 9                          over 50 ppm within any such office, classroom, or other structure have
10                          been removed.
11          3.     Plaintiffs, their officers, directors, members, supporters, employees, and
12   anyone acting in concert with them, are permanently enjoined from sampling or testing
13   caulk, other building materials, or any other item or location at the Malibu Campus, except
14   with the express authorization of a court of competent jurisdiction.
15          4.     Consistent with the December 21, 2015 Minute Order granting in part the
16   Motion for Sanctions filed by Defendants (Dkt. No. 76), each party shall bear its own costs
17   and attorneys’ fees.
18          The Clerk is ordered to enter this Judgment and Permanent Injunction.
19   DATED: December 20, 2018
20                                                    ___________________________________
21                                                               Percy Anderson
                                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
                                                    -3-
